Citation Nr: 0209663	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-42 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971, including service in the Republic of Vietnam 
from April 1969 to October 1970. 

This matter was originally before the Board of Veterans' 
Appeals (the Board) in June 1997 on appeal from an April 1992 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  In June 1997, the Board remanded the 
matter to the RO to afford the veteran a psychiatric 
examination and to assist him in corroborating his alleged 
stressor exposure in Vietnam.  In November 2001, the RO 
issued a supplemental statement of the case which continued 
to deny the veteran's claim.  The veteran's claims folder has 
been returned to the Board for further action.  


FINDINGS OF FACT

1.  A psychiatric disorder not was manifested during service 
or within a year thereof, and no competent medical examiner 
has attributed any of the veteran's psychiatric symptoms to 
any incident of his military service.  

2.  A preponderance of the medical evidence of record 
indicates that the veteran does not have PTSD.

3.  There is no credible evidence corroborating any of the 
veteran's alleged in-service stressors to support a diagnosis 
of PTSD related to service.  



CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred in 
or aggravated by active duty and the incurrence or 
aggravation of a psychosis during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
The veteran primarily contends that he has had psychiatric 
problems since the 1970's which are attributable to his 
Vietnam experience.  

In the interest of clarity, the Board will initially discuss 
the applicability of the Veterans Claims Assistance Act of 
2000 to this case.  Thereafter the Board will analyze the 
veteran's claim and render a decision.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Standard of review

As alluded to above, the former statutory requirement that a 
claim be well grounded, 38 U.S.C.A. § 5107 (West 1991), was 
eliminated by the VCAA.  The current standard is as follows.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The Board will apply this standard in adjudicating the 
veteran's claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the July 1994 statement of the 
case (SOC), and by supplemental statements of the case (SSOC) 
in September 1995 and March 1996.  He was provided further 
detailed information and assistance through the June 1997 
Remand decision by the Board.  The RO complied with the 
dictates of the Remand in developing the claim in the 
following years.  After the VCAA was implemented, in April 
2001 the RO notified the veteran of the impact of the VCAA on 
his claim.  The RO provided additional information regarding 
the claim in SSOCs in September 2001 and in November 2001.  

In April 2002, the RO notified the veteran that his claim was 
being forwarded to the Board.  He was informed that any 
additional mail he wanted to submit should be mailed directly 
to the Board at the address provided in the letter.  In June 
2002, the veteran representative made written arguments to 
the Board.  At no time has the veteran or his representative 
indicated that additional pertinent evidence is available 
that has not been obtained.  


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

As noted in the Introduction, thus case was remanded by the 
Board in June 1997 so that the veteran could be examiner by a 
board of two VA psychiatrists and to afford the veteran 
additional opportunity to describe his claimed stressors in 
service.  To the extent possible, and as will be described in 
greater detail in the analysis section below, the required 
evidentiary development has been accomplished.  
The veteran has been provided numerous opportunities to 
submit additional evidence which might be useful in deciding 
this claim, but none has been provided, particularly 
regarding the alleged stressor exposure.  Further, the 
veteran and his representative have pointed to no such 
evidence being available and not obtained. 

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, especially regarding his alleged 
stressor exposure in Vietnam, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  In the brief to the Board in June 
2002, the veteran's accredited representative submitted the 
appeal on the basis of the evidence of record.  

In sum, the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  The veteran has submitted numerous 
statements, all of which are of record and have been 
considered.  The veteran has also been accorded the personal 
hearing he requested.  The is ample medical evidence of 
record, in part because the veteran has been hospitalized on 
numerous occasions.  
  
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
The law further provides that "no compensation shall be paid 
if the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); see also 38 U.S.C.A. § 
105(a) (West 1991).

Service connection - PTSD

Specific law and VA regulations pertain to PTSD.

As an initial matter, the Board observes that the VA 
regulations pertaining to psychiatric disorders have changed 
during the lengthy pendency of this appeal.  Effective 
November 7, 1996, the VA has adopted the most recent 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) as the basis for determining whether the veteran has PTSD 
for compensation purposes.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130 (2001)].  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  

The previously applicable DSM-III-R criteria required that in 
order to establish a diagnosis of PTSD, the veteran must have 
undergone an experience which would have been of sufficient 
gravity to evoke the symptoms of PTSD in "almost anyone", 
and the stressor had to be outside the range of usual human 
experience, and be markedly distressing to almost anyone.  
Under the revised criteria, a diagnosis may now be 
established under DSM-IV when the veteran experiences, 
witnesses, or is confronted with an event or events that 
involve actual or threatened death or serious injury, or a 
threat to his physical integrity or that of others, and his 
response involves intense fear, helplessness, or horror.  The 
matter of the sufficiency of the stressor is now a question 
of medicine, not law.  See Cohen, supra.

The Board concludes, based on the above, that the current 
"subjective" DSM-IV criteria are more favorable to the 
veteran than the older "objective DSM-III criteria.  The 
Board will therefore apply the current version of the law.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  The veteran has none 
of the awards referenced herein.  

Section 1154 as cited requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

Analysis

The history of the veteran's psychiatric disability is long 
and complicated and has included numerous and varied 
psychiatric diagnoses.  The Board will distill the relevant 
facts immediately below. 

A review of the veteran's service medical records reflects 
that no complaints, treatment, findings or diagnosis 
consistent with a psychiatric condition were made during 
service.  Private medical records reflect that the earliest 
psychiatric treatment was received in 1977; during that year 
diagnoses were made of paranoid schizophrenia, substance 
abuse, and a personality disorder.  Since that time, the 
veteran has been hospitalized on numerous occasions for a 
psychiatric disorder or disorders, variously diagnosed as 
paranoid schizophrenia, schizoaffective disorder, bipolar 
disorder, personality disorder, polysubstance abuse and PTSD.  

A diagnosis of acute PTSD was made in April 1983, at which 
time the veteran reported that his uncle had died.  The 
diagnosis was not linked to service and was described as 
"acute."  In a private medical statement dated in March 
1995, reference was made to a medical record dated in 
September 1994, at which time a psychiatrist felt that the 
veteran had mild symptoms of PTSD.  

In response to the Board's June 1997 remand, in August and 
September 1998, there were diagnoses of PTSD related to 
Vietnam service by two VA examiners.  Their separate reports 
also include diagnoses of schizoaffective disorder (bipolar 
type), schizoaffective disorder with psychotic features, 
alcohol addiction, multiple substance abuse, and 
polysubstance dependence.  

More recently, the veteran has been hospitalized at a private 
facility on ten separate occasions between March 2000 and 
July 2001.  The diagnosis has consistently been paranoid type 
schizophrenia.  There have also been diagnoses of cannabis 
abuse, personality disorders, and polysubstance abuse.  These 
reports include detailed historical information but only one, 
dated in early March 2001, even reflects that the veteran 
served in Vietnam.  On that one occasion alone there was a 
diagnosis of PTSD as well as a diagnosis of a psychotic 
disorder.  

A thorough review of the evidence thus reflects that there 
are numerous psychiatric diagnoses of record including 
polysubstance abuse, personality disorders psychosis.  None 
of these psychiatric disorders, all of which were initially 
diagnosed many years after service, have been clinically 
related to the veteran's service.  The Board further observes 
that, for reasons stated above, service connection is not 
warranted by law for personality disorder and alcohol and 
drug abuse, which in any event have not been in any way 
associated with the veteran's military service.   

Thus, with respect to any psychiatric diagnosis made over the 
years, with the exception of PTSD, even conceding that the 
veteran has any or all of the psychiatric diagnoses reflected 
in the record, there is no evidence of any of these existed 
during service or within the one year presumptive period 
after service and no nexus evidence attributing any of them 
to service.    

The Board will specifically address the veteran's claim of 
entitlement to service connection for PTSD in light of the 
specific and unique regulations pertaining thereto.   

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f); Moreau 
v. Brown, 9 Vet. App. 389 (1996).
The Board may deny a claim based on the absence of one or 
more of these elements.  See Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [aff'd, 86 F.3d 1178 (Fed.Cir. 1996)], where 
there is express rejection of a challenge to the Board's 
fundamental authority to rule in the alternative.   See also 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook.   

With respect to element (1) of 38 C.F.R. § 3.304(f), a 
preponderance of the evidence demonstrates that the veteran 
does not in fact have PTSD.  Although there are isolated 
findings of PTSD years apart, the preponderance of the 
medical evidence demonstrates other psychiatric diagnoses, 
including psychosis, personality disorder and alcohol and 
drug abuse.  As noted by the Board above, with one isolated 
exception, the extensive recent medical evidence from 2000-
2001 does not reference PTSD.   

However, even if a diagnosis of PTSD is assumed for the sake 
of discussion, element (3), evidence of an in-service 
stressor, has not been met.

The veteran's DD 214 form reflects that the veteran served in 
Vietnam from April 1969 to October 1970, and that his duties 
included being a cook.  His administrative records (DA Form 
20) reflect that he was a construction specialist in addition 
to being a cook.  There is no evidence of participation in 
combat, and there are no medals indicative of such 
participation.   The Board accordingly concludes, based on 
this evidence, that the veteran participated in combat.

In the absence of combat status, there must be corroboration 
of reported stressors.  

The veteran indicated in hearing testimony given in February 
1995 that he performed minesweeping duties, and has also 
indicated that he performed the duties of a combat engineer.  
He veteran testified that one time he saw a bunch of friends 
killed in a mine explosion; that he had friends, including a 
step brother killed, there; and that a few times he was in 
fire fights.  

On VA examination in August 1998 the veteran again reported 
that he was in Vietnam for eighteen months where he was an 
engineer assigned to combat missions which consisted of 
blowing up mines and building a means of transportation for 
the soldiers.  He reported no significant injuries other than 
once when he fell in a hole and his leg required sutures.  He 
had had no consequences from that event.  He stated that most 
of his time in service he was drinking heavily and on drugs 
which included opium, marijuana and speed.  

On VA examination in September 1998 the veteran reported 
spending seven months in Vietnam where he was exposed to 
mortar fire, being in fox holes, killing people, including 
killing a guy with an AK47, and watching a girl burned after 
she was set on fire. 

It has been held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

As noted above, the RO has attempted to corroborate the 
veteran's alleged stressors.  This attempt has been 
fruitless, because the veteran has not provided specific 
information which would allow research into his claims.  The 
Board's June 1987 remand was designed, in pertinent part, to 
provide the veteran with another opportunity to provide 
specific information concerning his alleged stressors.  
See the Board's June 1997 remand, page 5.  The RO sent a 
letter dated November 13, 1997 to the U.S. Armed Services 
Center for the Research of Unit records (USASCRUR) furnishing 
that organization with information supplied by the veteran 
concerning his alleged stressors.  USASCRUR responded by 
letter dated July 13, 1998, indicating that the veteran's 
reports were not sufficiently specific to allow for 
corroboration.  The veteran has not subsequently furnished 
any pertinent stressor information with respect to his 
Vietnam service.  Indeed, his recent communications to VA 
have focused on his various problems with the police and the 
legal system, leading to his incarceration.

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran has been given ample opportunity to provide 
specifics concerning his alleged stressors in Vietnam, and he 
has failed to do so.  The stressors he did provide were not 
verified.  The Board can only conclude that element (3) of 
38 C.F.R. § 3.304(f) has also not been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.





CONTINUED ON NEXT PAGE


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

